Title: From George Washington to William Channing, 7 June 1783
From: Washington, George
To: Channing, William


                  
                     Sir,
                     Newburgh 7th June 83
                  
                  My Nephew, who will have the honor of presenting this Letter to you, has been in bad health more than twelve months and is advised to try the Climate & Sea Air of Rhode Island by his Physicians—Any Civilities which you may be kind enough to shew him will be thankfully acknowledged by Sir Yr most Obedt Servt
                  
                     Go: Washington
                     
                  
                  
                     
                        Sent also to Caleb Gardner, Jabez Bowen, Isaac Collins and William Greene.
                     
                  
                  
               